Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this registration statement on Form S-8 of Sigma Designs, Inc. of our report dated April 1, 2010, with respect to the consolidated balance sheets of Sigma Designs, Inc. and subsidiaries as of January 30, 2010 and January 31, 2009 and the related consolidated statements of operations, shareholders’ equity and comprehensive income and cash flows for each of the fiscal years in the three-year period ended January 30, 2010, and related financial statement schedule, management's assessment of the effectiveness of internal control over financial reporting as of January 30, 2010, and the effectiveness of internal control over financial reporting as of January 30, 2010, which report appears in the January 30, 2010 annual report on Form 10-K of Sigma Designs, Inc. ARMANINO McKENNALLP San Ramon, California December 14, 2010
